Exhibit 10.33

AMENDMENT NO. 1 TO

2004 SENIOR UNSECURED LINE OF CREDIT AGREEMENT

AMENDMENT NO. 1, dated as of August 4, 2005 (the "Amendment"), to the 2004
SENIOR UNSECURED LINE OF CREDIT AGREEMENT, dated as of July 9, 2004 (the "Line
of Credit Agreement"), between REVLON CONSUMER PRODUCTS CORPORATION (the
"Borrower") and MACANDREWS & FORBES INC. (formerly known as MacAndrews & Forbes
Holdings Inc.) (the "Lender").

WHEREAS, the Borrower has requested, and the Lender has agreed, to amend the
definition of the "Termination Date" of the Line of Credit Agreement and to add
a further condition which would permit the Borrower to borrow under the Line of
Credit Agreement in the event that Borrower is unable to consummate a debt
offering and/or to fund the Borrower's investments in its "New Frontier"
business initiatives.

NOW THEREFORE, in consideration of the premises and the agreements herein, the
Borrower hereby agrees with the Lender as follows:

1.   Definitions.    All terms used herein which are defined in the Line of
Credit Agreement and not otherwise defined herein are used herein as defined
therein.

2.   Amendments.

(a) The definition of "Commitment" in Section 1.1 of the Line of Credit
Agreement is hereby amended by deleting the date "December 1, 2005" in the fifth
line thereof and substituting "the Termination Date" in lieu thereof.

(b) The definition of "9% Note Indenture" in Section 1.1 is amended to include
the following at the end of such definition:

; provided that upon the termination of such indenture or redemption of the 9%
Notes, the terms of such indenture will continue to be applied for purposes of
interpretation of the provisions of the Line of Credit Agreement

(c) The definition of "Termination Date" in Section 1.1 of the Line of Credit
Agreement is hereby deleted in its entirety and replaced with the following:

[spacer.gif] [spacer.gif]   "Termination Date" means the earlier of March 31,
2006 or the date that Revlon consummates an issuance, or aggregate issuances, of
equity in the amount of $185,000,000 after the date hereof, provided that such
termination shall not occur earlier than December 1, 2005, or in each such case,
if earlier, the date upon which the Commitment shall terminate in accordance
with the terms hereof.

(d) Section 2.1 of the Line of Credit Agreement is amended by deleting "or"
immediately prior to "(iv)" and inserting at the end of such sentence after the
existing subclause (iv) the following:

[spacer.gif] [spacer.gif]   ; (v) in the event that the Borrower is unable to
consummate a debt offering in an aggregate principal amount of at least
$75,000,000 of unsecured notes (or if such notes are issued for less than par,
such higher aggregate principal amount as would result in Borrower receiving
gross proceeds of $75,000,000) by September 30, 2005 (the "2005 Notes
Offering"); or (vi) in the event the Borrower consummates the 2005 Notes
Offering and the Borrower requires such Loan to assist in funding Borrower's
investments in its "New Frontier" business initiatives

(e) Section 2.5 of the Line of Credit Agreement is hereby deleted in its
entirety and replaced with the following:

[spacer.gif] [spacer.gif]   2.5 Use of Proceeds. The Borrower shall use the
proceeds of the Loans hereunder to provide working capital for the Borrower and
its Subsidiaries and for other general corporate purposes. Such use may include,
without limitation, repaying Bank Revolving Loans and/or to assist in funding
Borrower's investments in its "New Frontier" business initiatives.


--------------------------------------------------------------------------------


(f) Section 5.2(a) of the Line of Credit Agreement is amended by deleting "or"
immediately prior to "(iv)" and inserting at the end of such sentence after the
existing subclause (iv) the following:

[spacer.gif] [spacer.gif]   ; (v) in the event that the Borrower is unable to
consummate the 2005 Notes Offering by September 30, 2005; or (vi) in the event
the Borrower consummates the 2005 Notes Offering and the Borrower requires such
Loan to assist in funding Borrower's investments in its "New Frontier" business
initiatives

3.    Condition to Effectiveness.    This Amendment shall become effective on
and as of the date first written above.

4.    Continued Effectiveness of the Line of Credit Agreement.    Except as
otherwise expressly provided herein, the Line of Credit Agreement is, and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects except that on and after the date hereof all references in the Line
of Credit Agreement to "this Agreement", "hereto", "hereof", "hereunder" or
words of like import referring to the Line of Credit Agreement shall mean the
Line of Credit Agreement as amended by this Amendment. The execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Lender under the Line of Credit Agreement.

5.    Counterparts.    This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.

6.    Headings.    Section headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.

7.    Governing Law.    This Amendment shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.

[This space left intentionally blank]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

[spacer.gif] REVLON CONSUMER PRODUCTS CORPORATION

[spacer.gif] By:   /s/ ROBERT K. KRETZMAN                
Name: Robert K. Kretzman
Title:     Executive Vice President
             Chief Legal Officer

[spacer.gif] MACANDREWS & FORBES INC.
(f/k/a MacAndrews & Forbes Holdings Inc.)

[spacer.gif] By: /s/ TODD J. SLOTKIN                              
Name: Todd J. Slotkin
Title:     Executive Vice President and
             Chief Financial Officer


--------------------------------------------------------------------------------
